Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 12/18/20.  Claim(s) 3-7, 9-15, 17-22, 26, 29-31, 34-42, 44, and 45 are cancelled.  Claim(s) 46 is new.  Claim(s) 1, 2, 8, 16, 23-25, 27, 28, 32, 33, 43, and 46 are pending.
The amendments to claim 2 include a negative limitation excluding the use of thalidomide.  Because both thalidomide and pomalidomide use the thalidomide core (drawn below for convenience), this negative limitation excludes the species of record from claim 2.  For example, the use of pomalidomide, or a pomalidomide derivative, is the same as a thalidomide that has an R which is an amino nitrogen and/or is the same as a thalidomide that has a linker terminated with an amino nitrogen.  However, other claims still read on said species, so the amended claim and those which depend from it are withdrawn and the claims that still read on the elected species are examined herein.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim(s) Claims 2, 8, 16, 23, 24, 25, 27, 28, 32, 33, and 46 have been withdrawn.  Claim(s) 1 and 43 are examined herein. 

The abandonment of copending application 15/909,521 has rendered the double patenting rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's desire to hold the rest of the double patenting rejections in abeyance is acknowledged. The rejection(s) of the last Office Action are maintained for reasons of record and repeated below for Applicant's convenience.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Raina et al. (Kanak Raina and Craig M. Crews, Chemical Inducers of Targeted Protein Degradation, THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 285, NO. 15, pp. 11057–11060, April 9, 2010; of record), in view of Ito et al. (Takumi Ito, Hideki Ando, Takayuki Suzuki, Toshihiko Ogura, Kentaro Hotta, Yoshimasa Imamura, Yuki Yamaguchi, Hiroshi Handa, Identification of a Primary Target of Thalidomide Teratogenicity, SCIENCE VOL 327 12 MARCH 2010; of record), further in view of Stewart et al. (Scott G. Stewart, Carlos J. Braun, Marta E. Polomska, Mahdad Karimi, Lawrence J. Abraham and Keith A. Stubbs, Efforts toward elucidating Thalidomide’s molecular target: an expedient synthesis of the first Thalidomide biotin analogue, Org. Biomol. Chem., 2010, 8, 4059–4062; of record), further in view of Contino-Pépin et al. (Christiane Contino-Pépin, Audrey Parat, Sandrine Périno, Christine Lenoir, Michel .
The instant claims are generally drawn to a composition of the compound shown below (redrawn for clarity), a pharmaceutically acceptable carrier, additive, and/or excipient, and the anticancer agent doxorubicin.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Raina et al. discloses that heterobifunctional molecules containing a recognition element for a target protein attached to a recognition element for an E3 ligase utilizes the endogenous proteolytic pathway to target proteins for degradation (i.e. the instant heterobifunctional PROTACs paradigm; see, for example, PROTACs, pg. 11059, left 
Raina et al. does not specifically disclose the instant species or the additional active agent.
Ito et al. discloses that thalidomide was known as a treatment for multiple myeloma (i.e. that it was known to be useful and effective as an active agent) that binds to cereblon and forms an E3 ubiquitin ligase complex (see, for example, the abstract and the whole document) with both high affinity and specificity (see, for example, pg. 1346 left column).
Stewart et al. discloses that thalidomide (shown below) has been used to treat particularly difficult to treat cancers, such as multiple myeloma (i.e. that it was known to 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Similarly to Stewart et al., Contino-Pépin et al. discloses that the substitution of a linker on thalidomide in the 3 and 4-positions (Contino-Pépin et al. numbering; i.e. pomalidomide-based; i.e. the instant location for substitution on the thalidomide) via a nitrogen does not reduce the efficacy of the compound (see particularly Scheme 1, Figure 1, and the whole document).
Patch et al. discloses compounds with not only remarkable affinity for estrogenic receptors, but also the compound shown below (i.e. the instant PTM moiety; see for example, compound 29 in the abstract, Table 2, and the whole document) that displayed reversible covalent binding to ERRα (see, for example, the abstract).  Patch et al. discloses that the compounds are potentially useful for a variety of treatments including cancer (see, for example, pg. 788, right column, second paragraph).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

It is assumed that the assays performed in the cited prior art were utilizing compositions of the compound with the addition of a pharmaceutically acceptable carrier, additive, and/or excipient, as is conventional in the art.
Akella et al. teaches that the concept of linking pairs of active agents via a linker (see, for example, the abstract) was known prior to the instant invention, and that it was known to be beneficial for the treatment of cancers via known cancer drugs (see, for example, pg. 12 first paragraph, pg. 33 third paragraph, and the whole document).  That is, in addition to the prior art recognizing that PROTAC technology was useful, the prior art also recognized that the linking of two active agents presented potential benefits over the individual compounds.

It would have been obvious to one of ordinary skill in the art at the time of filing to make and use the instant species of compound, and to use the additional active agent doxorubicin.
One of ordinary skill would have been motivated to make and use the instantly claimed compound because it was known in the prior art that heterobifunctional compounds with recognition elements for an E3 ligase can provide additional efficacy in the degradation of the target biomolecules in the treatment of indications such as cancers and, and that additional beneficial mechanisms could be accessed with the PROTACs.  The prior art teaches the tremendous utility of PROTACs, that there is a need to develop them further, e.g. with additional E3 ligase recruiters, and that thalidomide bound to cereblon and formed an E3 ubiquitin ligase complex with both high affinity and specificity.  The prior art recognized that the instantly claimed elements that make up the instantly claimed species are not only individually useful for the treatment of cancer, but also that the agents, and/or analogs thereof, are useful/maintain activity when conjugated via a linker, including when conjugated at the instantly claimed locations, and that they can be beneficially used with a PEG-linker.  Armed with that knowledge, one of ordinary skill in the art would have combined the prior art teachings of known estrogen receptor modulators, such as that instantly claimed, known E3 ligase recruiters, such as thalidomide, and known linkers, such as PEG, and would have made PROTACs, including the instantly claimed compound, and would have done so with a 
With respect to the linker length, the prior art clearly discloses the use of multiple lengths of PEG chains, and it is well known that compounds differing by the successive addition of the same chemical group, e.g., by -OCH2CH2- groups, are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Absent any criticality, the simple addition or deletion of -OCH2CH2- groups would be prima facie obvious.
One of ordinary skill in the art would have been motivated to use an additional active agent because it was a well-understood and often-used paradigm to treat cancers with multiple active agents, in fact it is unusual to not use multiple active agents in the treatments of cancer.  Moreover, a skilled practitioner would be aware of the Goldie-Coldman hypothesis:
a mathematic model that predicts that tumor cells mutate to a resistant phenotype at a rate dependent on their intrinsic genetic instability. The probability that a cancer would contain drug-resistant clones depends on the mutation rate and the size of the tumor. According to this hypothesis, even the smallest detectable cancers would contain at least one drug-resistant clone; therefore, the best chance of cure would be to use all effective chemotherapy drugs; in practice, this has meant using two different non–cross-resistant chemotherapy regimens in alternating cycles.
and would, therefore, be motivated to use combination therapies of multiple drugs in the treatment of antineoplastic disorders, including with doxorubicin.

Response to Arguments
The Applicant argues “Applicant submits that a POSITA would not have selected a CLM moiety that is a cereblon E3 Ubiquitin Ligase binding moiety from all of the other known possibilities. First, there is no pointer or suggestion in Raina to select a cereblon E3 ubiquitin ligase. In fact, Raina does not even disclose cereblon E3 ubiquitin ligase. Moreover, the Applicant's own application has established that there are hundreds of known E3 ubiquitin ligases (paragraph [0004]), while others in the literature have indicated that the number of E3 ubiquitin ligases may be closer to 1,000. (See Nakayama, p. 370, cited herewith in an IDS.)
With no pointer present in Raina, the Office relies on the other references in the § 103 rejection to provide the requisite motivation to select a cereblon E3 Ubiquitin Ligase binding moiety from among the hundreds of known E3 Ubiquitin Ligases. Ito discloses that thalidomide is known in the art as a "useful and effective as an active agent that binds to cereblon and forms an E3 ubiquitin ligase complex." (Office Action, page 10.) The Office relies on Ito as a disclosure that would have motivated the POSITA to select a CLM moiety that is a cereblon E3 Ubiquitin Ligase binding moiety. However, the basis for the motivation to select cereblon E3 Ubiquitin Ligase is premised on hindsight reasoning, which is not permitted. That is, outside of the Applicant's invention, there is no reason or motivation that would have guided a POSITA to combine Raina and Ito in the first place … The "as a whole" instruction above prevents evaluation of the invention part by part. Without this important requirement, an obviousness assessment might break an invention into its component parts (A + B + C), then find a prior art reference containing A, another containing B, and another containing C, and on that basis alone 
35 U.S.C. § 103 precludes this hindsight discounting of the value of new combinations by requiring assessment of the invention as a whole. (Id) Accordingly, the Office must show some rationale, before the invention itself, to make the new combination. See In re Rouffet, 149 F. 3 d 1350,1355-56 (Fed.Cir.1998). Here, there is no reason offered by the Office that would have motivated or suggested to the POSITA to combine Raina and Ito to arrive at the invention of the claims, as amended.”
This is not found persuasive.  As cited in the prior Office action, the disclosure of Raina et al. clearly indicates that the search for improvement of the E3 ligase recruiting moiety was known and actively being undertaken, and that differing recruiting moieties (e.g. peptides, small molecules, etc.) were known to be useful.  Raina et al. clearly teaches that the search for new recruiters was needed, that said search was active, and that the potentially useful recruiting moieties could come from an array of different, and unrelated, potential sources.  Ito et al. discloses that thalidomide was recognized to successfully recruit and form an E3 ubiquitin ligase complex, which would have naturally fit into the needs of the development of PROTACs as disclosed by Raina et al.  Further, thalidomide, and related analogs, are well-known and well-studied compounds that have garnered FDA approval for treatments, which would put them well ahead of the 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Applicant has cited Ruiz v. AB Chance Co., wherein it was determined that the nature of the problem to be solved may lead inventors to look at references relating to possible solutions to that problem, which is exactly the case here. The skilled practitioner is imputed to possess full knowledge of the prior art in his field of endeavor. In re Winslow, 365 F.2d 1017, 1020, 151 USPQ 48,51 (CCPA 1956). Additionally, the practitioner is also imputed to possess knowledge in related fields which are pertinent to his particular problems. In re Antle, 444 F.2d 1168, 1171-72, 170 USPQ 285,287-88 (CCPA 1971).  Also, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may Id. at 418, 82 USPQ2d at 1396.
Further, with respect to the number of known E3 ubiquitin ligases, “It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.”  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).  As the Applicant has repeatedly argued in defense of the breadth of the instant claims, the robust PROTACs paradigm lends itself well to the successful application of new targeting and new E3 ubiquitin ligases.
The Applicant argues “all of the rejected claims are directed to pharmaceutical compositions. Ito, on the other hand, is a study related to thalidomide teratogenicity and does not disclose a pharmaceutical composition.”
This is not found persuasive.  As an initial matter, those of skill in the art understand that it is not reasonable, and in many cases not possible, to perform an assay without a pharmaceutically acceptable carrier, so the odd presumption by the Applicant is somewhat unusual and requires some sort of factual support, as opposed to merely opinion argument from the Applicant.  It is clear from the disclosure of Ito et al. that the tests were performed in such a manner that cells would survive and respond during the assays, so it is inherently strongly supported that the compositions of thalidomide, and related disclosed compositions, are pharmaceutically acceptable.  Looking to the supplemental information (attached herewith) it is evidenced that they 
Further, thalidomide and thalidomide analogs are FDA approved drugs, which are well-known to be used in pharmaceutically acceptable compositions during treatments.  One of ordinary skill would have readily understood that the thalidomide of Ito et al. was not somehow unusual, and was useable in the typical paradigm for treatments, which is in a pharmaceutically acceptable composition.
The Applicant argues “Moreover, the study disclosed in Ito used thalidomide, a thalidomide derivative (FR259625), and an immobilized form of thalidomide derivative (FR259625 on ferriteglycidyl methacrylate beads). In amended claim 1, however, the CLM moiety is required to comprise a cereblon E3 Ubiquitin Ligase binding moiety that is selected from lenalidomide and pomalidomide. i.e., not thalidomide. In amended claim 2, the CLM moiety is required to comprise a cereblon E3 Ubiquitin Ligase binding moiety with the structure represented by the specific formulas recited in the claim, provided that the CLM moiety is not thalidomide.
Thus, the CLM disclosed in Ito does not read on the CLM moiety required by amended claim 1 and 2.” 
This is not found persuasive.  Initially, the Applicant appears to be interpreting the claims overly narrowly.  Because the claimed compound is more complex than, for example, thalidomide or pomalidomide, for the sake of discussion the naming of the moieties within the molecule as such might be useful, but not necessarily for the sake of exclusion of non-claimed embodiments.  The use of pomalidomide necessarily includes 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Further, the point is fundamentally moot as the compound used in the 103, and which was rendered obvious by the prior art, is one of the specifically exemplified instant compounds, and therefore meets the requirements of the instant broad claims.  In fact, all of the specific embodiments in the instant disclosure have a thalidomide moiety, and it is not clear that the compound claimed in the now withdrawn claims has proper 112 support in the instant disclosure.
The Applicant argues “the study disclosed in Ito used thalidomide, a thalidomide derivative (FR259625), and an immobilized form of thalidomide derivative (FR259625 on ferriteglycidyl methacrylate beads). In amended claim 1, however, the CLM moiety is 
This is not found persuasive.  Similarly to the response above, the claimed pomalidomide must necessarily have a thalidomide core.  When there are more than one potential routes to render a claimed compound or composition obvious, so long as they are proper, it does not matter which route is taken.  The Applicant appears to believe that the route in question to the claimed pomalidomide-type core must have a pomalidomide and a linker that begins at, and attaches to, the pomalidomide nitrogen.  However, a thalidomide that has a linker terminating with a nitrogen would generate the same structure, with the same pomalidomide-type core.  The claim is drawn to a composition of matter, and the particular mode of how the prior art might arrive at said composition is not relevant to the structure itself, so long as the analysis that renders it obvious is appropriate, as it is in the instant case.
Further, the disclosure of the differing thalidomide-related compounds in Ito et al. reinforces that the thalidomide pharmacophore would tolerate substantial changes and still perform in the E3 ligase recruitment.
The Applicant argues “A further deficiency in the combination of Raina, Ito, Stewart, Contino-Pepin, and Patch is that there is no disclosure in the combination that would have suggested to the POSITA that the estrogen receptor ligands in Patch 
This is not found persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, for example, Raina et al., and references therein, teaches that different receptors had been successfully targeted with PROTACs (including estrogen and androgen receptors) and that the field was rapidly developing, including the use of new targeting moieties.  By the time of the instant priority, the development of PROTACs, strategies of design, and use thereof was approximately 15 years old.  Those of skill would have been well aware of the rapidly expanding repertoire of PROTACs, as evidenced by Raina et al. and related publications, and would have looked to the rich literature on, for example, different estrogen and androgen receptor targeting moieties.  As pointed out in the prior Office action, the Applicant is arguing on the one hand that the instant claiming of some undefined estrogen or androgen targeting moiety, some linker taken from a very broad and loosely defined group, and a thalidomide analog with minimal structurally defining features would have been seen by the skilled artisan as readily understandable and practicable by one of skill in the art, whereas the cited prior art teachings of a specific estrogen receptor modulator with a specific linker type in a specific location linked to a specific thalidomide analog, also with a specific linker type in a specific location, would have somehow not had a reasonable expectation of success.  This is not found 
The Applicant argues “Donato is relied upon by the Office for disclosing the "class" of linkers utilized in the elected species. (Office Action, page 12.) Applicant submits that it is not clear what the Office means by the "class" of linker. If the Office is alleging that the linker used in the elected species is disclosed in Donato, then the Applicant respectfully disagrees. The elected species is copied below and the linker is circled for clarity.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The linkers on page 68 and 81-82 of Donato are not the same as the linker for the elected species circled above. Moreover, Applicant submits that the "linkers" on pages 81-82 of Donato are not really linkers at all since one end of the linker is "free".”


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

On the left, as drawn above, is a functional molecule that is a deubiquitinase inhibitor (see, for example, throughout the document) and on the right, as drawn above, is biotin, a well-known recognition molecule (e.g. for interacting with streptavidin); biotin is reproduced below for convenience to illustrate where the linker of Donato et al. ends.  Thus, it is clear that Donato et al. clearly discloses the use of linkers between different functional molecules, it is clear that Donato et al. discloses that same family of N-terminated PEG linkers, and also teaches the use of different lengths of said linker.

    PNG
    media_image10.png
    123
    220
    media_image10.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,938,264 B2 in view of Schneekloth et al. (Ashley R. Schneekloth, Mathieu Pucheault, Hyun Seop Tae, Craig M. Crews, Targeted intracellular protein degradation induced by a small molecule: En route to chemical proteomics, Bioorganic & Medicinal Chemistry Letters 18 (2008) 5904–5908).
The instant claims are generally drawn to a molecule, PTM-L-CLM, that can cause degradation of an enzyme or receptor in a cell (i.e. a proteolysis targeting chimeric (PROTAC) compound; see, for example, the instant specification at [0010]), comprising a small molecule that binds to an estrogen or androgen receptor to be degraded, a thalidomide analog, and a linker.
k TKI is a tyrosine kinase inhibitor, L is a linker, each ULM is independently a ubiquitin ligase binder, and k is an integer ranging from 1 to 4, wherein the TKI is covalently linked to the L and wherein each ULM is covalently linked to the L; and the ULM is exemplified as being the same as the instant thalidomide (representative example reproduced below for convenience; see, for example, claims 11 and 18).

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

The patent does not specifically disclose the androgen or estrogen receptor.
Schneekloth et al. discloses intracellular protein degradation induced by small molecule PROTACS (i.e. the same chimeric paradigm as instantly claimed and as disclosed in the patent; see, for example, the title, abstract, and the whole document).  The PROTAC disclosed is a small molecule comprising a protein targeting moiety, a linker, and an E3 ubiquitin ligase recruiting moiety (see, for example, Scheme 2 pg. 5906 and the accompanying description).  Schneekloth et al. further discloses that the PROTAC targeting moiety is a small molecule that binds to and degrades the androgen receptor (see, for example, the abstract and the whole document).
The instant claims would have been obvious in light of the patented claims and the disclosure of Schneekloth et al.
One of ordinary skill would have been motivated to make the instantly claimed compound because those of skill in the art know that PROTACS can have the targeting moiety substituted for other targeting moieties, especially those that have already been 

Claims 1 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,604,506 B2.
The instant claims are generally drawn to a molecule, PTM-L-CLM, that can cause degradation of an enzyme or receptor in a cell (i.e. a proteolysis targeting chimeric (PROTAC) compound; see, for example, the instant specification at [0010]), comprising a small molecule that binds to an estrogen or androgen receptor to be degraded, a thalidomide analog, and a linker.
The patented claims are generally drawn to a group of PROTAC compounds with the general structure CLM-L-PTM wherein the CLM can be a thalidomide analog (i.e. a variant of the instant PROTAC; representative example reproduced below for convenience; see, for example, claim 1), and further claims that the target can be estrogenic in nature (see, for example claims 16 and 17).

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

The patent does not specifically disclose the instant PTM-L-CLM.
The instant claims would have been obvious in light of the patented claims.
One of ordinary skill would have been motivated to make the instantly claimed compound because the patented compound is an obvious variant of the instant 

Claims 1 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 10-25 of copending Application No. 14/792,414.
The instant claims are generally drawn to a molecule, PTM-L-CLM, that can cause degradation of an enzyme or receptor in a cell (i.e. a proteolysis targeting chimeric (PROTAC) compound; see, for example, the instant specification at [0010]), comprising a small molecule that binds to an estrogen or androgen receptor to be degraded, a thalidomide analog, and a linker.
The copending claims are generally drawn to a group of PROTAC compounds with the general structure PTM-L-CLM wherein the PTM is a small molecule protein targeting moiety that binds estrogen receptor or androgen receptor, among others, and CLM is a thalidomide analog (i.e. a variant of the instant PROTAC; representative example reproduced below for convenience; see, for example, claim 2).  The narrower claims define compounds and moieties that anticipate the instant broad claims.

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Thus, the patented claims are obvious variants of the instant claims
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 10, 18-22, and 24-46 of copending Application No. 15/801,243 in view of Schneekloth et al. (Ashley R. Schneekloth, Mathieu Pucheault, Hyun Seop Tae, Craig M. Crews, Targeted intracellular protein degradation induced by a small molecule: En route to chemical proteomics, Bioorganic & Medicinal Chemistry Letters 18 (2008) 5904–5908; of record).
The instant claims are generally drawn to a molecule, PTM-L-CLM, that can cause degradation of an enzyme or receptor in a cell (i.e. a proteolysis targeting chimeric (PROTAC) compound; see, for example, the instant specification at [0010]), comprising a small molecule that binds to an estrogen or androgen receptor to be degraded, a thalidomide analog, and a linker.
The copending claims are generally drawn to a group of PROTAC compounds with the general structure ULM-L-PTM wherein the PTM is a small molecule Tau protein targeting moiety, and ULM is a thalidomide analog (i.e. a variant of the instant PROTAC; representative example reproduced below for convenience; see, for example, claim 2), and methods of use thereof.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

The copending claims do not specifically disclose the targeting of estrogen or androgen receptors.
Schneekloth et al. discloses intracellular protein degradation induced by small 
The instant claims would have been obvious in light of the copending claims and the disclosure of Schneekloth et al.
One of ordinary skill would have been motivated to make the instantly claimed compound because those of skill in the art know that PROTACS can have the targeting moiety substituted for other targeting moieties, especially those that have already been shown to useful in the PROTACs paradigm, and would have utilized an androgen targeting moiety with thalidomide with a reasonable expectation of success in making a new PROTAC molecule, thus making the instant claims obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 15, 17-21, 28, and 34-49 of copending Application No. 15/852,854 in view of Schneekloth et al. (Ashley R. Schneekloth, Mathieu Pucheault, Hyun Seop Tae, Craig M. Crews, Targeted intracellular protein degradation induced by a small molecule: En route to chemical proteomics, Bioorganic & Medicinal Chemistry Letters 18 (2008) 5904–5908; of record).

The copending claims are generally drawn to a group of PROTAC compounds with the general structure PTM-Linker-ULM wherein the PTM is a small molecule protein targeting moiety, and ULM is a thalidomide analog (i.e. a variant of the instant PROTAC; representative example reproduced below for convenience; see, for example, claim 2), and methods of use thereof.

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

The copending claims do not specifically disclose the targeting of estrogen or androgen receptors.
Schneekloth et al. discloses intracellular protein degradation induced by small molecule PROTACS (i.e. the same chimeric paradigm as instantly claimed and as disclosed in the patent; see, for example, the title, abstract, and the whole document).  The PROTAC disclosed is a small molecule comprising a protein targeting moiety, a linker, and an E3 ubiquitin ligase recruiting moiety (see, for example, Scheme 2 pg. 5906 and the accompanying description).  Schneekloth et al. further discloses that the PROTAC targeting moiety is a small molecule that binds to and degrades the androgen 
The instant claims would have been obvious in light of the copending claims and the disclosure of Schneekloth et al.
One of ordinary skill would have been motivated to make the instantly claimed compound because those of skill in the art know that PROTACS can have the targeting moiety substituted for other targeting moieties, especially those that have already been shown to useful in the PROTACs paradigm, and would have utilized an androgen targeting moiety with thalidomide with a reasonable expectation of success in making a new PROTAC molecule, thus making the instant claims obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 7, 17-19, 23-30, 31-36, and 39 of copending Application No. 15/953,108.
The instant claims are generally drawn to a molecule, PTM-L-CLM, that can cause degradation of an enzyme or receptor in a cell (i.e. a proteolysis targeting chimeric (PROTAC) compound; see, for example, the instant specification at [0010]), comprising a small molecule that binds to an estrogen or androgen receptor to be degraded, a thalidomide analog, and a linker.
The copending claims are generally drawn to a group of PROTAC compounds with the general structure CLM-L-PTM wherein the PTM is a small molecule protein targeting moiety that targets estrogen or androgen receptors, and CLM can be a thalidomide analog (i.e. a variant of the instant PROTAC; representative example 

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

The copending claims do not specifically disclose the instant compounds.
The instant claims would have been obvious in light of the copending claims.
One of ordinary skill would have been motivated to make the instant compounds because the copending claims and the instant claims overlap significantly in scope and are, in general, obvious variants.  
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 21, 22, 26-45 of copending Application No. 16/194,094 in view of Schneekloth et al. (Ashley R. Schneekloth, Mathieu Pucheault, Hyun Seop Tae, Craig M. Crews, Targeted intracellular protein degradation induced by a small molecule: En route to chemical proteomics, Bioorganic & Medicinal Chemistry Letters 18 (2008) 5904–5908; of record).
The instant claims are generally drawn to a molecule, PTM-L-CLM, that can cause degradation of an enzyme or receptor in a cell (i.e. a proteolysis targeting chimeric (PROTAC) compound; see, for example, the instant specification at [0010]), comprising a small molecule that binds to an estrogen or androgen receptor to be 
The copending claims are generally drawn to a group of PROTAC compounds with the general structure PTM-L-ULM wherein the PTM is a small molecule protein targeting moiety, and ULM is CLM which is a thalidomide analog (i.e. a variant of the instant PROTAC; representative example reproduced below for convenience; see, for example, claim 1), and methods of use thereof.

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

The copending claims do not specifically disclose the targeting of the estrogen or androgen receptor.
Schneekloth et al. discloses intracellular protein degradation induced by small molecule PROTACS (i.e. the same chimeric paradigm as instantly claimed and as disclosed in the copending claims; see, for example, the title, abstract, and the whole document).  The PROTAC disclosed is a small molecule comprising a protein targeting moiety, a linker, and an E3 ubiquitin ligase recruiting moiety (see, for example, Scheme 2 pg. 5906 and the accompanying description).  Schneekloth et al. further discloses that the PROTAC targeting moiety is a small molecule that binds to and degrades the androgen receptor (see, for example, the abstract and the whole document).
The instant claims would have been obvious in light of the copending claims and the disclosure of Schneekloth et al.
One of ordinary skill would have been motivated to make the instantly claimed compound because those of skill in the art know that PROTACS can have the targeting 
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 15-23 of copending Application No. 16/258,563 in view of Schneekloth et al. (Ashley R. Schneekloth, Mathieu Pucheault, Hyun Seop Tae, Craig M. Crews, Targeted intracellular protein degradation induced by a small molecule: En route to chemical proteomics, Bioorganic & Medicinal Chemistry Letters 18 (2008) 5904–5908; of record).
The instant claims are generally drawn to a molecule, PTM-L-CLM, that can cause degradation of an enzyme or receptor in a cell (i.e. a proteolysis targeting chimeric (PROTAC) compound; see, for example, the instant specification at [0010]), comprising a small molecule that binds to an estrogen or androgen receptor to be degraded, a thalidomide analog, and a linker.
The copending claims are generally drawn to a group of PROTAC compounds with the general structure PTM-L-CLM wherein the PTM is a small molecule protein targeting moiety, and CLM is a thalidomide analog (i.e. a variant of the instant PROTAC; representative example reproduced below for convenience; see, for example, claim 1), and methods of use thereof.

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

The copending claims do not specifically disclose the targeting of the estrogen or androgen receptor.
Schneekloth et al. discloses intracellular protein degradation induced by small molecule PROTACS (i.e. the same chimeric paradigm as instantly claimed and as disclosed in the copending claims; see, for example, the title, abstract, and the whole document).  The PROTAC disclosed is a small molecule comprising a protein targeting moiety, a linker, and an E3 ubiquitin ligase recruiting moiety (see, for example, Scheme 2 pg. 5906 and the accompanying description).  Schneekloth et al. further discloses that the PROTAC targeting moiety is a small molecule that binds to and degrades the androgen receptor (see, for example, the abstract and the whole document).
The instant claims would have been obvious in light of the copending claims and the disclosure of Schneekloth et al.
One of ordinary skill would have been motivated to make the instantly claimed compound because those of skill in the art know that PROTACS can have the targeting moiety substituted for other targeting moieties, especially those that have already been shown to useful in the PROTACs paradigm, and would have utilized an androgen targeting moiety with thalidomide with a reasonable expectation of success in making a new PROTAC molecule, thus making the instant claims obvious.
This is a provisional nonstatutory double patenting rejection.


The instant claims are generally drawn to a molecule, PTM-L-CLM, that can cause degradation of an enzyme or receptor in a cell (i.e. a proteolysis targeting chimeric (PROTAC) compound; see, for example, the instant specification at [0010]), comprising a small molecule that binds to an estrogen or androgen receptor to be degraded, a thalidomide analog, and a linker.
The copending claims are generally drawn to a group of PROTAC compounds with the general structure TBM-L-ULM wherein the TBM is a TBK1 binding moiety, and ULM can be a thalidomide analog (i.e. a variant of the instant PROTAC; representative example reproduced below for convenience; see, for example, claim 14), and methods of use and making thereof.

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

The copending claims do not specifically disclose the targeting of the estrogen or androgen receptor.
Schneekloth et al. discloses intracellular protein degradation induced by small 
One of ordinary skill would have been motivated to make the instantly claimed compound because those of skill in the art know that PROTACS can have the targeting moiety substituted for other targeting moieties, especially those that have already been shown to useful in the PROTACs paradigm, and would have utilized an androgen targeting moiety with thalidomide with a reasonable expectation of success in making a new PROTAC molecule, thus making the instant claims obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 10-44 of copending Application No. 16/297,282 in view of Schneekloth et al. (Ashley R. Schneekloth, Mathieu Pucheault, Hyun Seop Tae, Craig M. Crews, Targeted intracellular protein degradation induced by a small molecule: En route to chemical proteomics, Bioorganic & Medicinal Chemistry Letters 18 (2008) 5904–5908; of record).
The instant claims are generally drawn to a molecule, PTM-L-CLM, that can cause degradation of an enzyme or receptor in a cell (i.e. a proteolysis targeting 
The copending claims are generally drawn to a group of PROTAC compounds with the general structure ULM-L-PTM wherein the PTM is a Bruton's Tyrosine Kinase (BTK) targeting moiety, and ULM can be a thalidomide analog (i.e. a variant of the instant PROTAC; representative example reproduced below for convenience; see, for example, claim 11), and methods of use thereof.

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

The copending claims do not specifically disclose the targeting of the estrogen or androgen receptor.
Schneekloth et al. discloses intracellular protein degradation induced by small molecule PROTACS (i.e. the same chimeric paradigm as instantly claimed and as disclosed in the copending claims; see, for example, the title, abstract, and the whole document).  The PROTAC disclosed is a small molecule comprising a protein targeting moiety, a linker, and an E3 ubiquitin ligase recruiting moiety (see, for example, Scheme 2 pg. 5906 and the accompanying description).  Schneekloth et al. further discloses that the PROTAC targeting moiety is a small molecule that binds to and degrades the androgen receptor (see, for example, the abstract and the whole document).

One of ordinary skill would have been motivated to make the instantly claimed compound because those of skill in the art know that PROTACS can have the targeting moiety substituted for other targeting moieties, especially those that have already been shown to useful in the PROTACs paradigm, and would have utilized an androgen targeting moiety with thalidomide with a reasonable expectation of success in making a new PROTAC molecule, thus making the instant claims obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9-33 of copending Application No. 16/523,219 in view of Schneekloth et al. (Ashley R. Schneekloth, Mathieu Pucheault, Hyun Seop Tae, Craig M. Crews, Targeted intracellular protein degradation induced by a small molecule: En route to chemical proteomics, Bioorganic & Medicinal Chemistry Letters 18 (2008) 5904–5908; of record).
The instant claims are generally drawn to a molecule, PTM-L-CLM, that can cause degradation of an enzyme or receptor in a cell (i.e. a proteolysis targeting chimeric (PROTAC) compound; see, for example, the instant specification at [0010]), comprising a small molecule that binds to an estrogen or androgen receptor to be degraded, a thalidomide analog, and a linker.
The copending claims are generally drawn to a group of PROTAC compounds with the general structure ULM-L-PTM wherein the PTM is a small molecule comprising 

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

The copending claims do not specifically disclose the targeting of the estrogen or androgen receptor.
Schneekloth et al. discloses intracellular protein degradation induced by small molecule PROTACS (i.e. the same chimeric paradigm as instantly claimed and as disclosed in the copending claims; see, for example, the title, abstract, and the whole document).  The PROTAC disclosed is a small molecule comprising a protein targeting moiety, a linker, and an E3 ubiquitin ligase recruiting moiety (see, for example, Scheme 2 pg. 5906 and the accompanying description).  Schneekloth et al. further discloses that the PROTAC targeting moiety is a small molecule that binds to and degrades the androgen receptor (see, for example, the abstract and the whole document).
The instant claims would have been obvious in light of the copending claims and the disclosure of Schneekloth et al.
One of ordinary skill would have been motivated to make the instantly claimed compound because those of skill in the art know that PROTACS can have the targeting moiety substituted for other targeting moieties, especially those that have already been shown to useful in the PROTACs paradigm, and would have utilized an androgen 
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 10-30 of copending Application No. 16/545,983 in view of Schneekloth et al. (Ashley R. Schneekloth, Mathieu Pucheault, Hyun Seop Tae, Craig M. Crews, Targeted intracellular protein degradation induced by a small molecule: En route to chemical proteomics, Bioorganic & Medicinal Chemistry Letters 18 (2008) 5904–5908; of record).
The instant claims are generally drawn to a molecule, PTM-L-CLM, that can cause degradation of an enzyme or receptor in a cell (i.e. a proteolysis targeting chimeric (PROTAC) compound; see, for example, the instant specification at [0010]), comprising a small molecule that binds to an estrogen or androgen receptor to be degraded, a thalidomide analog, and a linker.
The copending claims are generally drawn to a group of PROTAC compounds with the general structure ULM-L-PTM wherein the PTM is a small molecule comprising an alpha-synuclein protein targeting moiety, and ULM can be a thalidomide analog (i.e. a variant of the instant PROTAC; representative example reproduced below for convenience; see, for example, claims 10 and 11), and methods of use thereof.

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale

The copending claims do not specifically disclose the targeting of the estrogen or androgen receptor.
Schneekloth et al. discloses intracellular protein degradation induced by small molecule PROTACS (i.e. the same chimeric paradigm as instantly claimed and as disclosed in the copending claims; see, for example, the title, abstract, and the whole document).  The PROTAC disclosed is a small molecule comprising a protein targeting moiety, a linker, and an E3 ubiquitin ligase recruiting moiety (see, for example, Scheme 2 pg. 5906 and the accompanying description).  Schneekloth et al. further discloses that the PROTAC targeting moiety is a small molecule that binds to and degrades the androgen receptor (see, for example, the abstract and the whole document).
The instant claims would have been obvious in light of the copending claims and the disclosure of Schneekloth et al.
One of ordinary skill would have been motivated to make the instantly claimed compound because those of skill in the art know that PROTACS can have the targeting moiety substituted for other targeting moieties, especially those that have already been shown to useful in the PROTACs paradigm, and would have utilized an androgen targeting moiety with thalidomide with a reasonable expectation of success in making a new PROTAC molecule, thus making the instant claims obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 10-44 of copending Application No. 16/555,495 in view of Schneekloth et al. (Ashley R. Schneekloth, Mathieu Pucheault, Hyun Seop Tae, Craig M. Crews, Targeted intracellular protein degradation induced by a small molecule: En route to chemical proteomics, Bioorganic & Medicinal Chemistry Letters 18 (2008) 5904–5908; of record).
The instant claims are generally drawn to a molecule, PTM-L-CLM, that can cause degradation of an enzyme or receptor in a cell (i.e. a proteolysis targeting chimeric (PROTAC) compound; see, for example, the instant specification at [0010]), comprising a small molecule that binds to an estrogen or androgen receptor to be degraded, a thalidomide analog, and a linker.
The copending claims are generally drawn to a group of PROTAC compounds with the general structure ULM-L-PTM wherein the PTM is a Bruton's Tyrosine Kinase (BTK) targeting moiety, and ULM can be a thalidomide analog (i.e. a variant of the instant PROTAC; representative example reproduced below for convenience; see, for example, claims 10 and 11), and methods of use thereof.

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale

The copending claims do not specifically disclose the targeting of the estrogen or androgen receptor.

The instant claims would have been obvious in light of the copending claims and the disclosure of Schneekloth et al.
One of ordinary skill would have been motivated to make the instantly claimed compound because those of skill in the art know that PROTACS can have the targeting moiety substituted for other targeting moieties, especially those that have already been shown to useful in the PROTACs paradigm, and would have utilized an androgen targeting moiety with thalidomide with a reasonable expectation of success in making a new PROTAC molecule, thus making the instant claims obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 17-42 of copending Application No. 16/563,842 in view of Schneekloth et al. (Ashley R. Schneekloth, Mathieu Pucheault, Hyun Seop Tae, Craig M. Crews, Targeted intracellular protein degradation induced by 
The instant claims are generally drawn to a molecule, PTM-L-CLM, that can cause degradation of an enzyme or receptor in a cell (i.e. a proteolysis targeting chimeric (PROTAC) compound; see, for example, the instant specification at [0010]), comprising a small molecule that binds to an estrogen or androgen receptor to be degraded, a thalidomide analog, and a linker.
The copending claims are generally drawn to a group of PROTAC compounds with the general structure ULM-L-PTM wherein the PTM is a rapidly accelerated fibrosarcoma (RAF) targeting moiety, and ULM can be a thalidomide analog (i.e. a variant of the instant PROTAC; representative example reproduced below for convenience; see, for example, claim 12), and methods of use thereof.

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale

The copending claims do not specifically disclose the targeting of the estrogen or androgen receptor.
Schneekloth et al. discloses intracellular protein degradation induced by small molecule PROTACS (i.e. the same chimeric paradigm as instantly claimed and as disclosed in the copending claims; see, for example, the title, abstract, and the whole document).  The PROTAC disclosed is a small molecule comprising a protein targeting moiety, a linker, and an E3 ubiquitin ligase recruiting moiety (see, for example, Scheme 
The instant claims would have been obvious in light of the copending claims and the disclosure of Schneekloth et al.
One of ordinary skill would have been motivated to make the instantly claimed compound because those of skill in the art know that PROTACS can have the targeting moiety substituted for other targeting moieties, especially those that have already been shown to useful in the PROTACs paradigm, and would have utilized an androgen targeting moiety with thalidomide with a reasonable expectation of success in making a new PROTAC molecule, thus making the instant claims obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/751,154 in view of Schneekloth et al. (Ashley R. Schneekloth, Mathieu Pucheault, Hyun Seop Tae, Craig M. Crews, Targeted intracellular protein degradation induced by a small molecule: En route to chemical proteomics, Bioorganic & Medicinal Chemistry Letters 18 (2008) 5904–5908; of record).
The instant claims are generally drawn to a molecule, PTM-L-CLM, that can cause degradation of an enzyme or receptor in a cell (i.e. a proteolysis targeting chimeric (PROTAC) compound; see, for example, the instant specification at [0010]), comprising a small molecule that binds to an estrogen or androgen receptor to be 
The copending claims are generally drawn to a method of making a molecule that can cause degradation of an enzyme or receptor in a cell, comprising providing a small molecule that binds to an enzyme or receptor to be degraded, providing thalidomide, pomalidomide, lenalidomide or an analog thereof, and covalently coupling the small molecule to the thalidomide, pomalidomide, lenalidomide or analog via a chemical linking group to form a compound which binds to both a cereblon E3 ubiquitin ligase in a cell and an enzyme or receptor in the cell, such that the compound with the cereblon E3 ubiquitin ligase bound thereto ubiquitinates the enzyme or receptor bound thereto, such that the ubiquitinated enzyme or ubiquitinated receptor is degraded (i.e. a proteolysis targeting chimeric (PROTAC) compound).
The copending claims do not specifically disclose the targeting of the estrogen or androgen receptor.
Schneekloth et al. discloses intracellular protein degradation induced by small molecule PROTACS (i.e. the same chimeric paradigm as instantly claimed and as disclosed in the copending claims; see, for example, the title, abstract, and the whole document).  The PROTAC disclosed is a small molecule comprising a protein targeting moiety, a linker, and an E3 ubiquitin ligase recruiting moiety (see, for example, Scheme 2 pg. 5906 and the accompanying description).  Schneekloth et al. further discloses that the PROTAC targeting moiety is a small molecule that binds to and degrades the androgen receptor (see, for example, the abstract and the whole document).
The instant claims would have been obvious in light of the copending claims and the disclosure of Schneekloth et al.

This is a provisional nonstatutory double patenting rejection.

Claims 1 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/751,158 in view of Schneekloth et al. (Ashley R. Schneekloth, Mathieu Pucheault, Hyun Seop Tae, Craig M. Crews, Targeted intracellular protein degradation induced by a small molecule: En route to chemical proteomics, Bioorganic & Medicinal Chemistry Letters 18 (2008) 5904–5908; of record).
The instant claims are generally drawn to a molecule, PTM-L-CLM, that can cause degradation of an enzyme or receptor in a cell (i.e. a proteolysis targeting chimeric (PROTAC) compound; see, for example, the instant specification at [0010]), comprising a small molecule that binds to an estrogen or androgen receptor to be degraded, a thalidomide analog, and a linker.
The copending claims are generally drawn to the method of providing a molecule, CLM-L-PTM, which is incubated with target protein-expressing cell, and detecting whether the target protein in the cell has been degraded,  wherein CLM is thalidomide, pomalidomide, lenalidomide, or an analog thereof that is a cereblon E3 
The copending claims do not specifically disclose the targeting of the estrogen or androgen receptor.
Schneekloth et al. discloses intracellular protein degradation induced by small molecule PROTACS (i.e. the same chimeric paradigm as instantly claimed and as disclosed in the copending claims; see, for example, the title, abstract, and the whole document).  The PROTAC disclosed is a small molecule comprising a protein targeting moiety, a linker, and an E3 ubiquitin ligase recruiting moiety (see, for example, Scheme 2 pg. 5906 and the accompanying description).  Schneekloth et al. further discloses that the PROTAC targeting moiety is a small molecule that binds to and degrades the androgen receptor (see, for example, the abstract and the whole document).
The instant claims would have been obvious in light of the copending claims and the disclosure of Schneekloth et al.
One of ordinary skill would have been motivated to make the instantly claimed compound because those of skill in the art know that PROTACS can have the targeting moiety substituted for other targeting moieties, especially those that have already been shown to useful in the PROTACs paradigm, and would have utilized an androgen targeting moiety with thalidomide with a reasonable expectation of success in making a new PROTAC molecule, thus making the instant claims obvious.


Claims 1 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-29 of copending Application No. 16/825,878 in view of Schneekloth et al. (Ashley R. Schneekloth, Mathieu Pucheault, Hyun Seop Tae, Craig M. Crews, Targeted intracellular protein degradation induced by a small molecule: En route to chemical proteomics, Bioorganic & Medicinal Chemistry Letters 18 (2008) 5904–5908; of record).
The instant claims are generally drawn to a molecule, PTM-L-CLM, that can cause degradation of an enzyme or receptor in a cell (i.e. a proteolysis targeting chimeric (PROTAC) compound; see, for example, the instant specification at [0010]), comprising a small molecule that binds to an estrogen or androgen receptor to be degraded, a thalidomide analog, and a linker.
The copending claims are generally drawn to a group of PROTAC compounds with the general structure ATKI-L-(ULM)k wherein the ATKI is an allosteric tyrosine kinase inhibitor, and ULM can be a thalidomide analog (i.e. a variant of the instant PROTAC; representative example reproduced below for convenience; see, for example, claim 10), and methods of use thereof.

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale


Schneekloth et al. discloses intracellular protein degradation induced by small molecule PROTACS (i.e. the same chimeric paradigm as instantly claimed and as disclosed in the copending claims; see, for example, the title, abstract, and the whole document).  The PROTAC disclosed is a small molecule comprising a protein targeting moiety, a linker, and an E3 ubiquitin ligase recruiting moiety (see, for example, Scheme 2 pg. 5906 and the accompanying description).  Schneekloth et al. further discloses that the PROTAC targeting moiety is a small molecule that binds to and degrades the androgen receptor (see, for example, the abstract and the whole document).
The instant claims would have been obvious in light of the copending claims and the disclosure of Schneekloth et al.
One of ordinary skill would have been motivated to make the instantly claimed compound because those of skill in the art know that PROTACS can have the targeting moiety substituted for other targeting moieties, especially those that have already been shown to useful in the PROTACs paradigm, and would have utilized an androgen targeting moiety with thalidomide with a reasonable expectation of success in making a new PROTAC molecule, thus making the instant claims obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-20 of copending Application No. 16/848,290 in view of Schneekloth et al. (Ashley R. Schneekloth, Mathieu Pucheault, 
The instant claims are generally drawn to a molecule, PTM-L-CLM, that can cause degradation of an enzyme or receptor in a cell (i.e. a proteolysis targeting chimeric (PROTAC) compound; see, for example, the instant specification at [0010]), comprising a small molecule that binds to an estrogen or androgen receptor to be degraded, a thalidomide analog, and a linker.
The copending claims are generally drawn to a group of PROTAC compounds with the general structure TKI-L-(ULM)k wherein the TKI is a tyrosine kinase inhibitor, and ULM can be a thalidomide analog (i.e. a variant of the instant PROTAC; representative example reproduced below for convenience; see, for example, claim 11), and methods of use thereof.

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale

The copending claims do not specifically disclose the targeting of the estrogen or androgen receptor.
Schneekloth et al. discloses intracellular protein degradation induced by small molecule PROTACS (i.e. the same chimeric paradigm as instantly claimed and as disclosed in the copending claims; see, for example, the title, abstract, and the whole 
The instant claims would have been obvious in light of the copending claims and the disclosure of Schneekloth et al.
One of ordinary skill would have been motivated to make the instantly claimed compound because those of skill in the art know that PROTACS can have the targeting moiety substituted for other targeting moieties, especially those that have already been shown to useful in the PROTACs paradigm, and would have utilized an androgen targeting moiety with thalidomide with a reasonable expectation of success in making a new PROTAC molecule, thus making the instant claims obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/888,484 in view of Schneekloth et al. (Ashley R. Schneekloth, Mathieu Pucheault, Hyun Seop Tae, Craig M. Crews, Targeted intracellular protein degradation induced by a small molecule: En route to chemical proteomics, Bioorganic & Medicinal Chemistry Letters 18 (2008) 5904–5908; of record).
The instant claims are generally drawn to a molecule, PTM-L-CLM, that can cause degradation of an enzyme or receptor in a cell (i.e. a proteolysis targeting 
The copending claims are generally drawn to a group of PROTAC compounds with the general structure ABM-L-CLM wherein the ABM is an androgen receptor (AR) binding moiety, and CLM can be a thalidomide analog (i.e. a variant of the instant PROTAC; representative example reproduced below for convenience; see, for example, claim 1).

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale

The copending claims do not specifically disclose the targeting of the estrogen or androgen receptor.
Schneekloth et al. discloses intracellular protein degradation induced by small molecule PROTACS (i.e. the same chimeric paradigm as instantly claimed and as disclosed in the copending claims; see, for example, the title, abstract, and the whole document).  The PROTAC disclosed is a small molecule comprising a protein targeting moiety, a linker, and an E3 ubiquitin ligase recruiting moiety (see, for example, Scheme 2 pg. 5906 and the accompanying description).  Schneekloth et al. further discloses that the PROTAC targeting moiety is a small molecule that binds to and degrades the androgen receptor (see, for example, the abstract and the whole document).

One of ordinary skill would have been motivated to make the instantly claimed compound because those of skill in the art know that PROTACS can have the targeting moiety substituted for other targeting moieties, especially those that have already been shown to useful in the PROTACs paradigm, and would have utilized an androgen targeting moiety with thalidomide with a reasonable expectation of success in making a new PROTAC molecule, thus making the instant claims obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/889,490.
The copending claims are generally drawn to a group of PROTAC compounds with the general structure CLM-L-PTM wherein the PTM is an estrogen receptor protein targeting moiety, and CLM can be a thalidomide analog (i.e. a variant of the instant PROTAC; representative example reproduced below for convenience; see, for example, claim 1).

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale

The copending claims do not specifically disclose the instant compounds.

One of ordinary skill would have been motivated to make the instant compounds because the copending claims and the instant claims overlap significantly in scope and are, in general, obvious variants.  
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
The Applicant wishes to hold these rejections in abeyance.

Examiner Comment
While several claims have been withdrawn due to the most recent amendments to the claims, and not examined, the Examiner would like to comment on the withdrawn claims for the sake of compact prosecution.  The amendment excluding thalidomide from the compound means that none of the presumably preferred embodiments of claim 8 have antecedent basis, as they all utilize thalidomide.

Conclusion
Claim(s) 3-7, 9-15, 17-22, 26, 29-31, 34-42, 44, and 45 are cancelled.  Claim(s) Claims 2, 8, 16, 23-25, 27, 28, 32, 33, and 46 have been withdrawn.  Claim(s) 1 and 43 are examined herein.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627